                    Case 19-10956           Doc 1        Filed 08/20/19           Entered 08/20/19 13:10:35                   Page 1 of 8

Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF LOUISIANA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Greenwood Forest Apartments, LLC (f/k/a Greenwood Enterprises LLC)

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FDBA GREENWOOD ENTERPRISES, LLC (TIN90-0456778)
     names, trade names and
     doing business as names

3.   Debtor's federal             XX-XXXXXXX
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5173 Baker Blvd #D
                                  Baker, LA 70714
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  East Baton Rouge                                                Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                  Case 19-10956                 Doc 1        Filed 08/20/19            Entered 08/20/19 13:10:35                       Page 2 of 8
Debtor    Greenwood Forest Apartments, LLC (f/k/a Greenwood                                            Case number (if known)
          Enterprises LLC)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5311

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District   M.D. Louisiana               When       8/07/18                    Case number   18-10877
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 19-10956                Doc 1        Filed 08/20/19            Entered 08/20/19 13:10:35                      Page 3 of 8
Debtor   Greenwood Forest Apartments, LLC (f/k/a Greenwood                                         Case number (if known)
         Enterprises LLC)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 19-10956             Doc 1         Filed 08/20/19             Entered 08/20/19 13:10:35                    Page 4 of 8
Debtor    Greenwood Forest Apartments, LLC (f/k/a Greenwood                                        Case number (if known)
          Enterprises LLC)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 20, 2019
                                                  MM / DD / YYYY


                             X   /s/ Dionna Richardson                                                    Dionna Richardson
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Officer and Manager




18. Signature of attorney    X   /s/ Pamela Magee                                                          Date August 20, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Pamela Magee 17476
                                 Printed name

                                 Attorney Pamela Magee LLC
                                 Firm name

                                 P O Box 59
                                 Baton Rouge, LA 70821
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (225) 367-4662                Email address      pam@AttorneyPamMagee.com

                                 17476 LA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                Case 19-10956                    Doc 1          Filed 08/20/19   Entered 08/20/19 13:10:35      Page 5 of 8



                                                          UNITED STATES BANKRUPTCY COURT
                                                            MIDDLE DISTRICT OF LOUISIANA
                                                                    (Local Form 1)

 In re      Greenwood Forest Apartments, LLC (f/k/a Greenwood Enterprises LLC)                    Case No.
                                                             Debtor(s)


                                                                        MAILING LIST
                                                                          Verification

Penalties for making a false statement or for concealing property are a fine of up to $5000.00 or imprisonment for up to
five (5) years, or both. (18 U.S.C. §152 and 3571).

                                                                       DECLARATION

We declare under penalty of perjury that the foregoing mailing list, comprising                         3    pages, is true and correct.
Signed on August 20, 2019 .

 Signed:          /s/ Dionna Richardson
                  Dionna Richardson
                  Officer and Manager



 Signed:          /s/ Pamela Magee
                  Pamela Magee 17476
                  Attorney Pamela Magee LLC
                  P O Box 59
                  Baton Rouge, LA 70821
                  Telephone: (225) 367-4662
                  Facsimile:
                  E-Mail: pam@AttorneyPamMagee.com
                  (ATTORNEY FOR THE DEBTOR)




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
    Case 19-10956   Doc 1   Filed 08/20/19   Entered 08/20/19 13:10:35   Page 6 of 8


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    Office of the U.S. Trustee, Region V
    400 Poydras Street, Suite 2110
    New Orleans, LA 70130

    Office of the U.S. Attorney
    777 Florida Street, Suite 208
    Baton Rouge, LA 70801

    Louisiana Department of Revenue
    PO Box 66658
    Baton Rouge, LA 70896

    Internal Revenue Service
    Centralized Insolvency Operations
    PO Box 7346
    Philadelphia, PA 19101-7346

    IRS District Counsel
    PO Box 30509
    New Orleans, LA 70190

    A-1 Flooring & Services LLC
    c/o Blake Harris
    19785 Palmer Rd
    Livingston, LA 70754

    Citibank, NA
    PO Box 6077
    Sioux Falls, SD 57117

    Citimortgage Inc.
    PO Box 10002
    Hagerstown, MD 21747

    Dean Morris LLP
    1505 North 19th St
    Monroe, LA 71201-4941

    Dean Morris LLP (Deutsche bank)
    1505 North 19th St
    Monroe, LA 71201-4941

    Dean Morris, LLP
    PO Box 2867
    Monroe, LA 71207

    Deutsche Bank
    60 Wall Street
    New York, NY 10005

    Deutsche Bank, Trustee
    c/o Herschel C. Adcock Jr. attorney
    P O Box 87379
    Baton Rouge, LA 70879
Case 19-10956   Doc 1   Filed 08/20/19   Entered 08/20/19 13:10:35   Page 7 of 8



Dionna Richardson
3408 Angelique Dr
Violet, LA 70092

EBR Parish Acadian Trails Trust
c/o Charles Russell
1192 E. Draper Parkway Suite 434
Draper, UT 84020

Herschel C Adcock Jr. Law Office
13541 Tiger Bend Rd
Baton Rouge, LA 70817

Herschel C Adcock Jr; Corey Giroir
13541 Tigerbend Rd
Baton Rouge, LA 70817

HSBC Bank USA, NA
PO Box 2013
Buffalo, NY 14240

HSBC Mortgage Services
PO Box 1231
Brandon, FL 33509-1231

Kizer Hood & Morgan LLP
2111 Quail Run Dr.
Baton Rouge, LA 70808

Kizer, Hood & Morgan LLP
2111 Quail Run Drive
Baton Rouge, LA 70808

Law Office of Herschel C. Adcock, Jr.
PO Box 87379
Baton Rouge, LA 70879

Main Street Business Loans
United Cash Solutions
217 Woodland Lakes Dr
La Grange, KY 40031

Ocwen Loan Servicing
PO Box 24781
Bankruptcy Dept
West Palm Beach, FL 33416

THD/CBNA
PO Box 6497
Sioux Falls, SD 57117

Wanek Kirsch Davies LLC
1340 Poydras Street
Suite 1810
New Orleans, LA 70112
Case 19-10956   Doc 1   Filed 08/20/19   Entered 08/20/19 13:10:35   Page 8 of 8



Wells Fargo Home Mortgage
PO Box 10335
Des Moines, IA 50306-0335
